AO 2458 (CASDRev. 02/ 18) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT Co
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED ST A TES OF AMERICA                                     JUDGMENT IN A
                                    v.                                        (For Offenses Committed
             ZEFERINO DAVILA-DELGADO (1)
                                                                                 CaseNumber:          3:18-CR-05516-W

                                                                              Emerson Wheat
                                                                              Defendant's Attorney
REGISTRATION NO.                    73143-298
D -
THE DEFENDANT:
IZI    pleaded guilty to count(s)             One of the Information.
D      was found guilty on count(s)
       after a plea ofnot guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                                 Count
      8:1326 - Removed Alien Found In The United States (Felony)                                            1




     The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                       are            dismissed on the motion of the United States.

1ZJ Assessment : $100.00-Waived

       JVTA Assessment*:$
D
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                      D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines , restitution, costs, and special assessments imposed by this
judgment are fully paid . If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                              February 11. 2019



                                                                              HON. THOMAS J
                                                                              UNITED STAT




                                                                                                                          3: 18-CR-05516-W
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                ZEFERINO DAVILA-DELGADO (I)                                              Judgment - Page 2of2
CASE NUMBER:              3:18-CR-05516-W

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 90 days.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D at                                 A.M.
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                     3:18-CR-05516-W
